DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nizet et al. (WO 2010142747, hereinafter ‘Nizet’) in view of Zhang (CN 109500437).
Regarding claims 1, 2, 7 and 9, Nizet discloses a chamfer tool (i.e. a tool capable of providing a chamfer) comprising a tool holder 2 which extends along a central axis and comprises a plurality of slot-shaped cutting insert receptacles that are arranged distributed around a circumference of the tool holder, wherein each of the plurality of cutting insert receptacles comprises two opposing lateral abutment surfaces and a base abutment surface arranged between the two lateral abutment surfaces and extending transversely thereto (as seen in Fig. 1). The base abutment surface of each of the plurality of cutting insert receptacles forms a base of the respective cutting insert receptacle.
A plurality of cutting inserts 3 are soldered (Paragraph [0021] discloses the inserts as being brazed, which is a form of soldering) to one of the plurality of cutting insert receptacles respectively, wherein each of the plurality of cutting inserts comprises two opposing lateral surfaces, which are soldered to the two lateral abutment surfaces of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed. A lower surface is arranged between the two lateral surfaces and extends transversely thereto, wherein the lower surface of each of the plurality of cutting inserts is soldered to the base abutment surface of the respective one of the plurality of cutting insert receptacles in which the respective cutting insert is fixed. Each of the plurality of cutting inserts projects out of the respective one of the plurality of cutting insert receptacles in both an axial direction parallel to the central axis of the tool holder and transversely to the axial direction. In the axial direction, each of the plurality of cutting inserts projects beyond a front end of the tool holder (see Fig. 1).
Nizet discloses rectilinear first and second secondary cutting edges running axialy and radially (e.g. see Fig. 5 illustrating the radially extending cutting edges on the end face of the tool in use) on the cutting inserts respectively, but does not disclose an additional rectilinear main cutting edge oriented at a first acute angle to the central axis of the tool holder.
Zhang discloses a similar tool, wherein a plurality of cutting inserts 3 are provided in cutting insert receptacles, wherein a rectilinear main cutting edge 4 oriented at an acute angle with respect to the central axis of the tool holder is provided. The rectilinear main cutting edge is longer than the axially and radially extending edges 5/6 on the insert (e.g. Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Nizet by forming the main cutting edge at an acute angle of 30 degrees to 60 degrees, being longer than the first and second rectilinear secondary cutting edges, and to form the tool body with a complementary conical segment surface interrupted by the plurality of slot-shaped cutting insert receptacles, parallel to said rectilinear main cutting edge (e.g. see Figs. 3-4 of Zhang) depending on the shape of the machining operation desired to be performed on the workpiece, and to provide an adequate clearance to the cutting edge(s).
Nizet in view of Zhang discloses the invention having all the structural limitations as set forth above with respect to claim 2, and specifically discloses a device whose components members could have been made by soldering.  However, if applicant does not agree that Nizet anticipates the process of how the device’s members were made, it would have been obvious to one having skill in the art at the time the invention was made to make the device using any known manufacturing process, such as soldering, to create a tool with securely-retained cutting inserts. Furthermore, “soldering” is considered a Product-by-Process limitation. (See MPEP Section 2113)
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 3, Nizet does not explicitly disclose the lateral abutment surfaces of the cutting insert receptacles being parallel to one another, but does explicitly disclose the shape of the cutting insert(s) being parallelepiped (Paragraph [0021]).
Zhang discloses the cutting inserts having lateral surfaces parallel to one another.
It would have been obvious to one having ordinary skill in the art at the time of filing to form the cutting inserts and corresponding cutting insert receptacles with parallel lateral surfaces and lateral abutment surfaces respectively (i.e. a rectangular parallelepiped cutting insert) in order to make the inserts easier to produce.
Regarding claim 4, Nizet discloses the distance between the two lateral abutment surfaces of each of the plurality of cutting insert receptacles being greater than the distance between the two lateral surfaces of each of the plurality of cutting inserts by necessity, in order to enable the inserts to be inserted therein.
Regarding claim 5, Nizet discloses the two lateral abutment surfaces of each of the plurality of cutting insert receptacles being oriented parallel to a radial direction, orthogonal to the central axis of the tool holder.
Regarding claim 6, Nizet discloses the two lateral abutment surfaces of each of the plurality of cutting insert receptacles being oriented parallel to the central axis of the tool holder.
Regarding claim 8, neither Nizet nor Zhang explicitly disclose the half opening angle of the conical segment surface of the tool holder. However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the conical segment surface angle at the same angle as the first acute angle of the cutting edge in order to provide the same clearance behind the cutting edge of the tool (e.g. see Fig. 4 of Zhang, surface 7 being the conical segment surface that follows the shape of the cutting edge).
Regarding claim 10, Nizet discloses the first rectilinear secondary cutting edges being parallel to the central axis of the tool.
Regarding claim 11, Nizet discloses the second rectilinear secondary cutting edges being oriented at a fifth angle of 90 degrees to the central axis of the tool holder.
Regarding claim 12, the modified tool of Nizet in view of Zhang discloses each of the first rectilinear secondary cutting edges being oriented parallel to the central axis of the tool holder and each of the inserts comprising a second rectilinear secondary cutting edge that is oriented at a fifth angle of 90 degrees to the central axis of the tool holder. The first rectilinear secondary cutting edge of each of the plurality of cutting inserts is spaced from the central axis of the tool holder a greater distance than the rectilinear main cutting edge of the respective cutting insert. The rectilinear main cutting edge of each of the plurality of cutting inserts is spaced from the central axis of the tool holder a greater distance than the second rectilinear secondary cutting edge of the respective cutting insert.
Regarding claim 13, Nizet does not disclose radii connecting each of the claimed cutting edges (however, every corner inherently comprises a radius, no matter how small).
Zhang discloses each of the rectilinear main cutting edges being connected to the first and second secondary edges 5/6 by a first and second radius respectively (see Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide first and second radii between the rectilinear main cutting edges of the cutting inserts and the first rectilinear secondary cutting edge and second rectilinear secondary cutting edge of the respective cutting insert in order to avoid stress concentrations at sharp corners and/or depending on the shape desired to be machined into the workpiece.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nizet et al. (WO 2010142747) in view of Zhang (CN 109500437) as applied to claim 1 above, and further in view of Packer (US 5685671) and McClymont (US 9981617).
Regarding claim 14, Nizet discloses the cutting inserts being made of diamond (PCD), but neither Nizet nor Zhang disclose the tool holder being made of cemented carbide or the inserts being made of CVD diamond.
Packer teaches the importance of cutting edges being as hard as possible, while the tool body also being made of a rigid and tough material (Col. 1, Lines 20-33) and explicitly teaches a tool body being made of cemented carbide (Abstract).
Similarly, McClymont discloses inserted PCD diamond tools being made by CVD (Abstract).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to produce the modified tool of Nizet in view of Zhang by forming the tool body from cemented carbide and the PCD inserts from CVD diamond in order to arrive at a durable and long-lasting tool able to machine hard workpieces successfully. See MPEP 2144.07.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722